EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claim 16 recites that in a second mode of operation (e.g. when a bypass valve is opened) the second portion bypasses the turbine, but the Figure shows a first portion A1 bypasses a turbine 44 when a bypass valve V2 is opened. Accordingly, claim 16 is amended to recite that the first portion bypasses the turbine. 

16. (Currently Amended) A method of operating an environmental control system of an aircraft comprising: 
providing a flow of medium to the environmental control system including a compressor and a turbine; 
separating the flow of medium into a first portion and a second portion downstream of a heat exchanger of a ram air circuit; and 
providing the second portion to the compressor and the turbine sequentially, wherein the second portion is provided from an outlet of the heat exchanger directly to an inlet of the compressor;
wherein in a first mode of operation, the first portion and the second portion of the flow of medium mix within or at an outlet of the turbine and 
in a second mode of operation the first portion bypasses the turbine such that the first portion and the second portion of the flow of medium mix downstream from the turbine.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Previously entered double patenting and drawings objections are withdrawn. Independent claims 1, 16 are allowable over the prior art of record as Rannenberg in view of Sauterleute does not teach wherein a second flow output from at least one heat exchanger is provided directly to an inlet of a compressor as Rannenberg teaches the use of a condenser 66 in the flow path between a heat exchanger and an inlet of a compressor. Absent impermissible hindsight, it would not have been obvious to modify Rannenberg (e.g. by removing the condenser 66) as Rannenberg specifically teaches that the condenser 66 is useful for drying air. As independent claims 1, 16 are allowable over the art of record, therefore claims 2-11, 13-15, 17-19, depending therefrom are also considered to be allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Steve S TANENBAUM/               Examiner, Art Unit 3763